DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the relied upon references, specifically US Patent No. 10,768,820 (hereinafter Subramanian), does not teach the claimed invention.  Specifically, Applicant argues that the prior art of record does not teach that the virtual storage system is operating under one or more resource constraints, as required by at least independent claim 1.  However, the Examiner respectfully disagrees.  Subramanian teaches a virtual storage system which has an initial allocated storage space (Subramanian; Col 10 Lines 34 – 38).  A broadest reasonable interpretation of the claimed “one or more resource constraints” could include the allocated storage space as a resource constraint, as only the allocated storage is initially available to the virtual storage system.  Subramanian also teaches that determining whether to expand the storage space is based on remaining available allocated storage space and a size of data associated with a write request (Subramanian; Col 10 Lines 38 – 45).  Therefore, the prior art of record teaches each and every limitation of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 – 4, 7 – 9, 11 – 14, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,768,820 (hereinafter Subramanian).
As per claims 1, 11, and 20, Subramanian teaches a method comprising: determining a change to one or more resource demands (Subramanian; Figure 4 Item 403, Col 10 Lines 40 – 45) on a virtual storage system (Subramanian; Col 4 Line 62 – Col 5 Line 3, Col 10 Lines 35 – 38 “virtual namespace”) that is operating under one or more resource constraints (Subramanian; Col 10 Lines 34 – 38) (See “Response to Arguments” presented above); determining, based on the one or more resource constraints and the change to the one or more resource demands (Subramanian; Col 10 Lines 38 – 45) (See “Response to Arguments” presented above), one or more modifications to one or more virtual components included as part of a virtual storage system architecture (Subramanian; Col 10 Lines 35 – 38 “virtual namespace”) of the virtual storage system in a cloud computing environment (Subramanian; Figure 4 Items 404 or 405, Col 4 Line 50 – Col 5 Line 12, Col 10 Lines 48 – 50, Col 10 Lines 55 – 58); and initiating, responsive to the change to the one or more virtual storage resource demands, the one or more modifications to the one or more virtual storage components included as part of the virtual storage system architecture of the virtual storage system (Subramanian; Figure 4 Items 414 or 417, Col 10 Lines 50 – 52, Col 10 Line 65 – Col 11 Line 2).

As per claims 2 and 12, Subramanian also teaches wherein orchestrating the virtual storage system is performed at a local computer system (Subramanian; Col 6 Lines 45 – 49), and wherein the cloud computing environment is implemented within a remote site of a cloud services provider (Subramanian; Col 5 Lines 10 – 12).



As per claims 4 and 14, Subramanian also teaches wherein the local computer system is a physical storage system (Subramanian; Figure 1 Item 160a).

As per claims 7 and 17, Subramanian also teaches wherein the change to the one or more compute resource demands is an increase in demand for storage resources, computing resources, or both storage and computing resources (Subramanian; Col 10 Lines 50 – 52, Col 10 Line 65 – Col 11 Line 2).

As per claim 8 and 18, Subramanian also teaches wherein, based on the increase in demand, the one or more modifications includes one or more of: resuming some of the virtual components of the virtual storage system; resuming all of the virtual components of the virtual storage system; commissioning one or more of the virtual components of the virtual storage system (Subramanian; Col 10 Line 65 – Col 11 Line 2); or replacing one or more of the virtual components of the virtual storage system with one or more replacement virtual components with one or more higher performance and/or storage capacity characteristics relative to the one or more virtual components being replaced.  

As per claims 9 and 19, Subramanian also teaches wherein the one or more modifications to one or more virtual components included as part of a virtual storage system architecture include a modification to one or more architectural elements of the virtual storage system, and wherein the modification to the one or more architectural elements include adding or removing a tier of storage or adding or removing storage controllers (Subramanian; Col 10 Line 65 – Col 11 Line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,768,820 (hereinafter Subramanian) in view of US Patent 11,038,986 (hereinafter Acar).
As per claims 5 and 15, Subramanian teaches the invention as described per claims 1 and 11 (see rejection of claims 1 and 11 above).
Subramanian does not teach wherein the change to the one or more compute resource demands is a decrease in demand for storage resources, computing resources, or both storage and computing resources.  
However, Acar teaches a scalable cloud system in which and change to the compute resource demands is a decrease in demand (Acar; Figure 7 Items 705, 710, and 720).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Subramanian to include the decrease in demand because doing so allows for scaling the compute resources to match the present demand.

As per claims 6 and 16, Acar also teaches wherein, based on the decrease in demand, the one or more modifications include one or more of: suspending some of the virtual components of the virtual storage system; suspending all of the virtual components of the virtual storage system; .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,768,820 (hereinafter Subramanian) in view of US Patent 10,956,042 (hereinafter Kedia).
As per claim 10, Subramanian teaches the invention as required by claim 1 (see rejection of claim 1 above).
Subramanian does not teach wherein the one or more modifications to one or more virtual components included as part of a virtual storage system architecture include changing from using a first type of storage class to using a second type of storage class.
However, Keida teaches modifying virtual storage components by changing storage classes of the virtual storage system (Keida; Col 7 Line 46 – Col 8 Line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Subramanian to include the storage class changing because doing so allows for storing data in storage tiers meeting the requirements of the data (Keida; Col 2 Lines 13 – 17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181